       Case 2:18-cv-11188-NJB-KWR Document 1 Filed 11/19/18 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                          *          CIVIL ACTION

           v.                                     *          NO. 18-11188

TRANSIT MANAGEMENT OF                             *          JUDGE
SOUTHEAST LOUISIANA, INC.
                                                  *          MAG.



                                          COMPLAINT

        NOW INTO COURT, through the undersigned Assistant United States Attorney, comes

plaintiff, the United States of America, and respectfully submits its complaint against defendant,

Transit Management of Southeast Louisiana, Inc., and hereby alleges the following.

                                  Parties, Jurisdiction, and Venue

                                                 1.

        Plaintiff is the United States of America proceeding in its sovereign capacity.

                                                 2.

        Made defendant is Transit Management of Southeast Louisiana, Inc. (TMSL), a Louisiana

corporation domiciled at 2817 Canal Street, New Orleans, Louisiana 70119 in the Parish of

Orleans.

                                                 3.

        Jurisdiction is proper under 28 U.S.C. § 1345, 42 U.S.C. § 1395y(b), and 42 C.F.R. §§

411.20, et seq.

                                                 4.

        Venue is proper in this judicial district under 28 U.S.C. § 1391(b) since defendant is

domiciled in this judicial district.


                                            Page 1 of 6
        Case 2:18-cv-11188-NJB-KWR Document 1 Filed 11/19/18 Page 2 of 6



                                               Facts

                                                  5.

        Defendant, Transit Management of Southeast Louisiana, Inc. (TMSL), employed various

beneficiaries of Medicare.

                                                  6.

        Under federal law, TMSL was the responsible entity of a group health plan and required to

make primary payment for services furnished to Medicare beneficiaries that TMSL employed. 42

U.S.C. § 1395y(b); 42 C.F.R. §§ 411.20, et seq.

                                                  7.

        The United States, acting through the Centers for Medicare and Medicaid Services (CMS),

paid benefits under the Medicare Secondary Payer (MSP) Program on behalf of Earl R. Johnson

for services between November 2010 and May 2011. See Exhibit 1 (COI – ERJ). These payments

were made in error since these benefits should have been paid by TMSL as Johnson’s group health

plan.

                                                  8.

        On November 20, 2012, CMS sent a demand letter to TMSL requesting reimbursement of

the erroneously paid benefits. CMS advised that, if payment was not made within 60 days of the

letter, then interest would accrue at the rate of 10.375% per year from the date of the letter. TMSL

failed to make payment and owes $15,478.56 in principal and $5,877.22 in interest up to May 25,

2017. Id. Interest continues to accrue at 10.37% until the date of final judgment. Id.

                                                  9.

        The United States, acting through the Centers for Medicare and Medicaid Services (CMS),

also paid benefits under the Medicare Secondary Payer (MSP) Program on behalf of George



                                            Page 2 of 6
        Case 2:18-cv-11188-NJB-KWR Document 1 Filed 11/19/18 Page 3 of 6



Granderson, Jr. for services in September 2011. See Exhibit 2 (COI – GG). These payments were

made in error since these benefits should have been paid by TMSL as Granderson’s group health

plan.

                                                10.

        On November 20, 2012, CMS sent a demand letter to TMSL requesting reimbursement of

the erroneously paid benefits. CMS advised that, if payment was not made within 60 days of the

letter, then interest would accrue at the rate of 10.375% per year from the date of the letter. TMSL

failed to make payment and owes $899.66 in principal and $343.40 in interest up to May 25, 2017.

Id. Interest continues to accrue at 10.37% until the date of final judgment. Id.

                                                11.

        The United States, acting through the Centers for Medicare and Medicaid Services (CMS),

paid benefits under the Medicare Secondary Payer (MSP) Program on behalf of Keith King for

services between October and November 2009. See Exhibit 3 (COI – KK). These payments were

made in error since these benefits should have been paid by TMSL as King’s group health plan.

                                                12.

        On December 23, 2013, CMS sent a demand letter to TMSL requesting reimbursement of

the erroneously paid benefits and advised that if payment was not made within 60 days of the letter,

then interest would accrue at the rate of 10.125% per year from the date of the letter. TMSL failed

to make payment and owes $4,741.77 in principal and $1,615.81 in interest up to May 25, 2017.

Id. Interest continues to accrue at 10.12% until the date of final judgment. Id.

                                                13.

        The United States, acting through the Centers for Medicare and Medicaid Services (CMS),




                                            Page 3 of 6
       Case 2:18-cv-11188-NJB-KWR Document 1 Filed 11/19/18 Page 4 of 6



paid benefits under the Medicare Secondary Payer (MSP) Program on behalf of Georgia Osby for

services between February and June 2012. See Exhibit 4 (COI – GO). These payments were made

in error since these benefits should have been paid by TMSL as Osby’s group health plan.

                                                14.

       On August 7, 2014, CMS sent a demand letter to TMSL requesting reimbursement of the

erroneously paid benefits and advised that if payment was not made within 60 days of the letter,

then interest would accrue at the rate of 9.625% per year from the date of the letter. TMSL failed

to make payment and owes $12,744.25 in principal and $3,375.79 in interest up to May 25, 2017.

Id. Interest continues to accrue at 9.62% until date of judgment. Id.

                                         Cause of Action

                                                15.

       As the responsible party for a group health plan, TMSL has a duty to reimburse the United

State for the benefits erroneously paid under the MSP Program.

                                                16.

       As set forth in Exhibit 1 (COI – ERJ), TMSL is indebted to the United States in the total

amount of $21,355.78, which sum includes: $15,478.56 in principal, plus interest accrued through

May 25, 2017 in the amount of $5,877.22. Interest continues to accrue on the principal amount at

the rate of 10.37% per annum.

                                                17.

       As set forth in Exhibit 2 (COI – GG), TMSL is indebted to the United States in the total

amount of $1,243.06, which sum includes: $899.66 in principal, plus interest accrued through May

25, 2017 in the amount of $343.40. Interest continues to accrue on the principal amount at the rate

of 10.37% per annum.



                                            Page 4 of 6
       Case 2:18-cv-11188-NJB-KWR Document 1 Filed 11/19/18 Page 5 of 6



                                                18

       As set forth in Exhibit 3 (COI – KK), TMSL is indebted to the United States in the total

amount of $6,357.58, which sum includes: $4,741.77 in principal, plus interest accrued through

May 25, 2017 in the amount of $1,615.81. Interest continues to accrue on the principal amount at

the rate of 10.12% per annum.

                                                19.

       As set forth in Exhibit 4 (COI – GO), TMSL is indebted to the United States in the total

amount of $16,120.04, which sum includes: $12.744.25 in principal, plus interest accrued through

May 25, 2017 in the amount of $3,375.79. Interest continues to accrue on the principal amount at

the rate of 9.62% per annum.



       WHEREFORE, the United States prays that its complaint be deemed good and sufficient

and that, after due proceedings, that there be judgment in its favor and against TMSL awarding:

       1)     the amount of $45,076.46, plus interest from May 25, 2017 to the date of judgment;

       2)     the costs of these proceedings;

       2)     post-judgment interest; and

       3)     any further relief the Court deems proper.




                                            Page 5 of 6
       Case 2:18-cv-11188-NJB-KWR Document 1 Filed 11/19/18 Page 6 of 6




                                                    Respectfully submitted,

                                                    PETER G. STRASSER
                                                    UNITED STATES ATTORNEY

                                                         s/ Peter M. Mansfield
                                                        PETER M. MANSFIELD
                                                        Chief, Civil Division
                                                        Assistant United States Attorney
                                                        LA Bar Roll No. 28671
                                                        U.S. Attorney’s Office (E.D. La.)
                                                        650 Poydras Street, Suite 1600
                                                        New Orleans, Louisiana 70130-7212
                                                        Telephone: (504) 680-3000
                                                        Email: Peter.Mansfield@usdoj.gov



United States will send request for waiver of service to:

TRANSIT MANAGEMENT OF SOUTHEAST LOUISIANA, INC.
Through its registered agent and President
Sundiata Haley
650 Poydras Street, Suite 2015
New Orleans, LA 70130




                                          Page 6 of 6
Case 2:18-cv-11188-NJB-KWR Document 1-1 Filed 11/19/18 Page 1 of 1
Case 2:18-cv-11188-NJB-KWR Document 1-2 Filed 11/19/18 Page 1 of 1
Case 2:18-cv-11188-NJB-KWR Document 1-3 Filed 11/19/18 Page 1 of 1
Case 2:18-cv-11188-NJB-KWR Document 1-4 Filed 11/19/18 Page 1 of 1
                             Case 2:18-cv-11188-NJB-KWR Document 1-5 Filed 11/19/18 Page 1 of 1
2JS 44 (Rev. 12/07)                                                          CIVIL COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except as provided
by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerk of Court for the purpose of initiating
the civil docket sheet. (SEE INSTRUCTIONS ON THE REVERSE OF THE FORM.)

I. (a) PLAINTIFFS                                                                                              DEFENDANTS
            UNITED STATES OF AMERICA                                                                            TRANSIT MANAGEMENT OF SOUTHEAST LOUISIANA, INC.

     (b) County of Residence of First Listed Plaintiff                                                         County of Residence of First Listed Defendant                Orleans
                               (EXCEPT IN U.S. PLAINTIFF CASES)                                                                                (IN U.S. PLAINTIFF CASES ONLY)
                                                                                                                       NOTE: IN LAND CONDEMNATION CASES, USE THE LOCATION OF THE
                                                                                                                              LAND INVOLVED.

     (c) Attorney’s (Firm Name, Address, and Telephone Number)                                                  Attorneys (If Known)
           AUSA Peter M. Mansfield (#28671), U.S. Attorney's Office
           650 Poydras St., Ste. 1600, New Orleans, LA 70130
           Tel: (504) 680-3047
II. BASIS OF JURISDICTION                             (Place an “X” in One Box Only)               III. CITIZENSHIP OF PRINCIPAL PARTIES(Place an “X” in One Box for Plaintiff
                                                                                                            (For Diversity Cases Only)                                         and One Box for Defendant)
u 1     U.S. Government                  u 3 Federal Question                                                                        PTF         DEF                                          PTF      DEF
          Plaintiff                            (U.S. Government Not a Party)                           Citizen of This State         u 1         u 1      Incorporated or Principal Place      u 4     u 4
                                                                                                                                                          of Business In This State

u 2     U.S. Government                  u 4 Diversity                                                 Citizen of Another State          u 2     u    2   Incorporated and Principal Place     u 5      u 5
          Defendant                                                                                                                                          of Business In Another State
                                                  (Indicate Citizenship of Parties in Item III)
                                                                                                       Citizen or Subject of a           u 3     u    3   Foreign Nation                       u 6      u 6
                                                                                                         Foreign Country
IV. NATURE OF SUIT                       (Place an “X” in One Box Only)
          CONTRACT                                              TORTS                                    FORFEITURE/PENALTY                          BANKRUPTCY                     OTHER STATUTES
u   110 Insurance                        PERSONAL INJURY                  PERSONAL INJURY              u 610 Agriculture                   u 422 Appeal 28 USC 158           u   400 State Reapportionment
u   120 Marine                       u    310 Airplane                 u 362 Personal Injury -         u 620 Other Food & Drug             u 423 Withdrawal                  u   410 Antitrust
u   130 Miller Act                   u    315 Airplane Product               Med. Malpractice          u 625 Drug Related Seizure                28 USC 157                  u   430 Banks and Banking
u   140 Negotiable Instrument                 Liability                u 365 Personal Injury -               of Property 21 USC 881                                          u   450 Commerce
u   150 Recovery of Overpayment      u    320 Assault, Libel &               Product Liability         u 630 Liquor Laws                     PROPERTY RIGHTS                 u   460 Deportation
       & Enforcement of Judgment              Slander                  u 368 Asbestos Personal         u 640 R.R. & Truck                  u 820 Copyrights                  u   470 Racketeer Influenced and
u   151 Medicare Act                 u    330 Federal Employers’             Injury Product            u 650 Airline Regs.                 u 830 Patent                              Corrupt Organizations
u   152 Recovery of Defaulted                 Liability                      Liability                 u 660 Occupational                  u 840 Trademark                   u   480 Consumer Credit
        Student Loans                u    340 Marine                    PERSONAL PROPERTY                    Safety/Health                                                   u   490 Cable/Sat TV
        (Excl. Veterans)             u    345 Marine Product           u 370 Other Fraud               u 690 Other                                                           u   810 Selective Service
u   153 Recovery of Overpayment               Liability                u 371 Truth in Lending                      LABOR                     SOCIAL SECURITY                 u   850 Securities/Commodities/
        of Veteran’s Benefits        u    350 Motor Vehicle            u 380 Other Personal            u 710 Fair Labor Standards          u 861 HIA (1395ff)                        Exchange
u   160 Stockholders’ Suits          u    355 Motor Vehicle                  Property Damage                 Act                           u 862 Black Lung (923)            u   875 Customer Challenge
u   190 Other Contract                        Product Liability        u 385 Property Damage           u 720 Labor/Mgmt. Relations         u 863 DIWC/DIWW (405(g))                  12 USC 3410
u   195 Contract Product Liability   u    360 Other Personal                 Product Liability         u 730 Labor/Mgmt.Reporting          u 864 SSID Title XVI              u   890 Other Statutory Actions
u   196 Franchise                             Injury                                                        & Disclosure Act               u 865 RSI (405(g))                u   891 Agricultural Acts
       REAL PROPERTY                       CIVIL RIGHTS                 PRISONER PETITIONS             u 740 Railway Labor Act               FEDERAL TAX SUITS               u   892 Economic Stabilization Act
u   210 Land Condemnation            u    441 Voting                   u 510 Motions to Vacate         u 790 Other Labor Litigation        u 870 Taxes (U.S. Plaintiff       u   893 Environmental Matters
u   220 Foreclosure                  u    442 Employment                     Sentence                  u 791 Empl. Ret. Inc.                      or Defendant)              u   894 Energy Allocation Act
u   230 Rent Lease & Ejectment       u    443 Housing/                    Habeas Corpus:                     Security Act                  u 871 IRS—Third Party             u   895 Freedom of Information
u   240 Torts to Land                        Accommodations            u 530 General                                                             26 USC 7609                         Act
u   245 Tort Product Liability       u    444 Welfare                  u 535 Death Penalty                   IMMIGRATION                                                     u   900Appeal of Fee Determination
u   290 All Other Real Property      u    445 Amer. w/Disabilities -   u 540 Mandamus & Other          u 462 Naturalization Application                                              Under Equal Access
                                             Employment                u 550 Civil Rights              u 463 Habeas Corpus -                                                         to Justice
                                     u    446 Amer. w/Disabilities -   u 555 Prison Condition               Alien Detainee                                                   u   950 Constitutionality of
                                             Other                                                     u 465 Other Immigration                                                       State Statutes
                                     u    440 Other Civil Rights                                            Actions




V. ORIGIN                  (Place an “X” in One Box Only)                                                                                                                                    Appeal to District
u 1 Original            u 2 Removed from                    u 3 Remanded from                     u 4 Reinstated or u 5 Transferred  from
                                                                                                                        another district  u 6 Multidistrict                        u 7 Judge from
                                                                                                                                                                                       Magistrate
    Proceeding                 State Court                             Appellate Court                Reopened                                Litigation
                                                                                                                        (specify)                                                            Judgment
                                            Cite the U.S. Civil Statute under which you are filing (Do not cite jurisdictional statutes unless diversity):
                                             28 U.S. Code § 3001
VI. CAUSE OF ACTION Brief description of cause:
                                             Recovery of debt owed to the United States
VII. REQUESTED IN     u CHECK IF THIS IS A CLASS ACTION                                                   DEMAND $                                     CHECK YES only if demanded in complaint:
     COMPLAINT:          UNDER F.R.C.P. 23                                                                                                             JURY DEMAND:         u Yes     ✔
                                                                                                                                                                                      u No
VIII. RELATED CASE(S)
                       (See instructions):
      IF ANY                               JUDGE                                                                                               DOCKET NUMBER

DATE                                                                       SIGNATURE OF ATTORNEY OF RECORD
 11/19/2018                                                                 s/ Peter M. Mansfield
FOR OFFICE USE ONLY

    RECEIPT #                   AMOUNT                                        APPLYING IFP                                       JUDGE                           MAG. JUDGE
